Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event. As defendant admitted an indebtedness of eighteen dollars, judgment should not have been entered dismissing plaintiffs complaint. In view of the confused character of the testimony given upon the trial of this action, we think, in the interest of justice, that instead of requiring defendant .to stipulate for judgment for the stun admitted to be due, with costs, a new trial should be ordered, when perhaps the testimony may be presented in a more intelligible manner. Jenks, P. J., Burr, Thomas, Carr and Woodward, JJ., concurred.